 
Exhibit 10.1 
 

 
SEPARATION AGREEMENT AND GENERAL RELEASE




THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is hereby
executed and effective as of January 6, 2010, by and between CELSION CORPORATION
(“Celsion”) and SEAN MORAN (“Moran”), who are collectively referred to herein as
the “Parties.”


WHEREAS the Parties desire and agree to fully and finally resolve any and all
existing or potential issues, claims, causes of action, grievances and disputes
that do, or could relate thereto or arise out of their employment relationship
or severance thereof, without any admission of liability or finding or admission
that any of Celsion’s or Moran’s rights, under any statute, claim or otherwise,
were in any way violated.  In consideration of the mutual promises contained
herein, and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:
 
1.           The Parties agree that Moran’s employment with Celsion will
voluntarily terminate effective as of January 8, 2010 (the “Termination Date”). 
Celsion and Moran agree that for a sixty (60) day transition period after the
Termination Date, Moran will make himself generally available to provide
transition services upon request as mutually agreed with Michael Tardugno,
Celsion’s CEO, including the development of a transition plan for redistributing
the tasks and responsibilities of his position among other members of Celsion
management team.
 
2.           The Parties further agree that they will cooperate regarding all
announcements of Moran’s departure from Celsion and that neither party will
issue any release without consulting with and obtaining the consent of the other
Party regarding the statements to be contained therein.  The Parties agree that
they will not unreasonably withhold consent to any such announcements.


3.           The parties agree not to make disparaging remarks or comments with
respect to each other.
 
4.           Celsion agrees that Moran’s termination of employment shall be
treated as “involuntary” and without “just cause” and that Celsion shall abide
by the terms of the last bulleted subparagraph of the Celsion offer letter to
Moran dated November 21, 2008.


5.           Moran and Celsion acknowledge and agree that, with the exception of
the fourth quarter 2009 3% matching contribution, which will be made in January
2010, all matching contributions relative to the 401(k) Plan with respect to
Moran’s 2009 compensation have been paid in full, and that no corporate matching
contributions with respect to 2010 compensation or severance payments shall be
due or payable.  Moran and Celsion further acknowledge and agree that all stock
options or stock grants that have not vested are hereby forfeited, and that any
vested but unexercised stock options shall be exercisable in accordance with
Celsion’s standard corporate policies, or as extended by the consent of the
Board, for the exercise of stock options held by employees whose employment with
Celsion has terminated.


6.           Moran acknowledges and agrees that, except for 6 unpaid vacation
days, Celsion owes him no additional wages, bonuses, benefits, property, stock
or compensation of any kind or nature relating to his employment with Celsion,
except as expressly provided herein.
 
7.           Celsion agrees that Moran has fully performed all of his
obligations under the terms of his employment to date, and except as provided in
Section 1 hereof, he does not owe Celsion further performance
thereunder.  Notwithstanding any language to the contrary contained herein, the
Parties agree that the provisions of the Employee Proprietary Information
Agreement between the Parties dated August 25, 2009 (the “EPI Agreement”) shall
remain in full force and effect.
 
 

8.           Moran agrees that effective as of the Termination Date, he will
surrender to Celsion every item and every document that is Celsion’s property
(including but not limited to keys, records, vehicles, computers, peripherals,
computer files and disks, notes, memoranda, software, data, inventory and
equipment) or contains Company information, in whatever form.  All of these
materials are the sole and absolute property of Celsion.
 
9.           Moran hereby agrees that he will, and hereby does, forever and
irrevocably release and discharge Celsion, its officers, directors, employees,
agents, stockholders, affiliates, parents, subsidiaries, divisions,
predecessors, purchasers, assigns, representatives, successors, successors in
interest, and customers from any and all grievances, claims, actions or causes
of action, obligations, contracts, promises, damages, judgments, expenses, and
liabilities, known or unknown, whatsoever which he now has, has had, or may
have, whether the same be at law, in equity, or mixed, in any way arising from
or relating to any act, occurrence, or transaction before the date of this
Agreement, including without limitation his employment with and separation of
employment with Celsion, but excluding any claims arising under or with respect
to this Agreement or the EPI Agreement.  This is a General Release.  Moran
expressly acknowledges that this General Release includes, but is not limited
to, Moran’s intent to release Celsion from any claim relating to his employment
at Celsion, including, but not limited to, tort and contract claims, arbitration
claims, statutory claims, claims under any state or federal wage and hour law or
wage collection law, and claims of age, race, color, sex, religion, handicap,
disability, national origin, ancestry, citizenship, marital status, retaliation,
or any other claim of employment discrimination under the Age Discrimination in
Employment Act (29 U.S.C. §§ 626 et seq., “ADEA”), Title VII of the Civil Rights
Acts of 1964 and 1991 as amended (42 U.S.C. §§ 2000e et seq.), the Employee
Retirement Income Security Act (29 U.S.C. §§ 1001 et seq.), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (29 U.S.C. §§ 1161 et seq.), the
Americans With Disabilities Act (42 U.S.C. §§ 12101 et seq.), the Rehabilitation
Act of 1973 (29 U.S.C. §§ 701 et seq.), the Family and Medical Leave Act (29
U.S.C. §§ 2601 et seq.), the Fair Labor Standards Act (29 U.S.C. §§ 201 et
seq.), any and all employment discrimination or employment standards statutes
contained in the Annotated Codes of Maryland, and any other law relating to
employment.


Moran does not waive and release any claim for indemnity under the company’s
bylaws and/or under applicable state law with respect to claims for
indemnification of officers and directors for acts taken in their capacity as
such.  In addition, Moran does not waive any claim for coverage under the
company’s directors and officer’s liability insurance policy or any other form
of insurance that might provide protection to Moran for any claim lodged against
him, arising out of his acts or omissions during his employment with Celsion.
 
 

10.           Moran agrees not to sue Celsion or to join in any lawsuit against
Celsion or any other person or entity specified in Section 8 concerning any
matter which arose prior to the date of this Agreement.  Moran further agrees
and covenants not to make, file, assist or encourage others in making or filing
any lawsuits, complaints, or other proceedings, including but not limited to any
suits in the local or state courts, the United States Federal District Courts or
any other court, against Celsion, or any other person or entity specified in
Section 8, provided however, that this agreement not to file any suits shall not
limit Moran’s right to make indemnity claims or claims related to D&O insurance
coverage as expressly permitted by the last paragraph of Section 8.
 
11.           Celsion hereby forever releases and irrevocably discharges Moran,
and his heirs and personal representatives from any and all claims, demands,
debts, actions, causes of action, obligations, damages and liabilities which it
has ever had, now has or could have with respect to him, arising from or
relating in any way, directly or indirectly, to his employment with or
separation from Celsion; provided, however, that this release does not include
(i) actions arising out of willful malfeasance, fraud, or any illegal activities
by Moran in connection with the performance of his duties at Celsion, or
(ii) claims arising under or with respect to this Agreement or the EPI
Agreement.  Celsion expressly acknowledges that this constitutes a General
Release in tort, contract and under any federal, state or local law with respect
to the matters being released.
 
 

12.           Moran agrees that neither this Agreement nor the negotiations in
pursuance thereof shall be construed or interpreted to render him a prevailing
party for any reason, including but not limited to an award of attorney’s fees
or costs under any statute or otherwise.
 
 

13.           Moran represents that he has not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim against Celsion or portion thereof or interest therein, and that any such
claim is not assignable or transferable.
 
 

14.           The Parties further agree that this Agreement shall be binding
upon and inure to the benefit of the assigns, personal representatives, heirs,
executors, and administrators of Moran and the assigns, personal
representatives, heirs, executors, administrators, affiliates, successors,
predecessors, subsidiaries, divisions, officers, purchasers, agents,
representatives, directors and employees of Celsion, that this Agreement
contains and comprises the entire agreement and understanding of the Parties,
that there are no additional promises or terms among the Parties other than
those contained herein, and that this Agreement shall not be modified except in
writing signed by each of the Parties hereto.
 
 

15.           The Parties further agree that this Agreement and the rights and
obligations hereunder shall be governed by, and construed in accordance with,
the laws of the State of Maryland regardless of any principles of conflicts of
laws or choice of laws of any jurisdiction.  The state courts of Maryland and,
if the jurisdictional prerequisites exist at the time, the United States
District Court for Baltimore, Maryland, shall have sole and exclusive
jurisdiction to hear and determine any dispute or controversy arising under or
concerning this Agreement.
 
 

16.           If any terms of the above provisions of this Agreement are found
null, void or inoperative, for any reason, the remaining provisions will remain
in full force and effect.  The language of all parts of this Agreement shall in
all cases be construed as a whole, according to its fair meaning, and not
strictly for or against either of the Parties.
 


 
 

17.           Moran represents that he has read this Agreement, that he
understands all of its terms, that he had a reasonable amount of time to
consider his decision to sign it, that he had the opportunity to discuss the
terms of this Agreement with an attorney of his choice, that in executing this
Agreement he does not rely and has not relied upon any representation or
statements made by any of Celsion’s agents, representatives, or attorneys with
regard to the subject matter, basis, or effect of the Agreement, and that he
enters into this Agreement voluntarily, of his own free will and with knowledge
of its meaning and effect.
 
 

18.           Moran understands that he has had twenty-one (21) days from the
date of his receipt of this Agreement, to consider his decision to sign it with
respect to claims arising under the ADEA.  Moran expressly agrees that any
changes made will not restart the twenty-one (21) day period for considering
whether to sign this Agreement as to such claims.  By signing this Agreement,
Moran expressly acknowledges that his decision to sign this Agreement was
knowing and voluntary, not induced by fraud, misrepresentation, or improper
means, and of his own free will.
 
 

19.           Moran acknowledges that he may revoke this Agreement only as it
pertains to claims under the ADEA for up to and including seven (7) days after
his execution of this Agreement, and that the aspects of this Agreement
regarding his release of claims under the ADEA shall not become effective until
the expiration of seven (7) days from the date of his execution of this
Agreement.  This provision regarding revocation shall have no effect on the
validity and enforceability of any other term, condition or provision of this
Agreement, which becomes effective when signed.


20.           This Agreement is the exclusive severance arrangement provided by
Celsion for Moran.  Moran shall not be entitled to receive any severance or
other similar benefits under any other severance arrangement or policies
maintained or sponsored by Celsion for employees.


21.           This Agreement may be executed by the Parties in multiple
counterparts, each of which will be deemed an original.


22.           Each Party is responsible for all costs and expenses incurred by
it in the preparation and negotiation of this Agreement, including the costs and
expenses of legal counsel, accountants, financial advisors or other consultants
or experts.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.




WITNESS:                                                                EMPLOYEE




/s/ Marnie Masotti                                /s/ Sean F. Moran
Sean F. Moran






CELSION CORPORATION




/s/ Marnie Masotti                                By:_/s/ Michael H. Tardugno
                       Michael H. Tardugno, President



